Citation Nr: 0524404	
Decision Date: 09/07/05    Archive Date: 09/13/05

DOCKET NO.  04-10 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Whether the appellant's character of discharge from military 
service is a bar to Department of Veterans Affairs (VA) 
benefits.  


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The appellant had active service from June 1997 to December 
1997.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 decision of a regional 
office (RO) of the Department of Veterans Affairs (VA).


FINDINGS OF FACT

1.  The appellant was initially discharged from service under 
other than honorable conditions.  

2.  In a May 2005 decision, the Army Discharge Review Board 
upgraded the appellant's character of discharge from other 
than honorable to uncharacterized, by reason of a special 
court martial on account of a period of absence without leave 
(AWOL) of one month, 20 days.  


CONCLUSION OF LAW

The appellant's character of discharge does not bar VA 
benefits.  38 U.S.C.A. § 101(2), 501(a), 5303  (West 
2002);38 C.F.R. § 3.12 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A review of the record reveals that the appellant entered 
active duty for a four year obligated period on June 19, 
1997.  The record reveals that he was AWOL from August 8, 
1977, to September 15, 1997.  The appellant requested 
discharge in lieu of trial by special court-martial.  In the 
Statement and Interview Extract, dated November 13, 1997, the 
reasons listed for AWOL were personal reasons and that the 
appellant had become disillusioned with the military.  In his 
statement, the appellant indicated that the indifference 
displayed about his life was impossible for him to handle and 
was the reason for his leaving the military.  The appellant 
received a discharge under other than honorable conditions.  
In the Narrative Reason For Separation section of his DD Form 
214, in lieu of trial by court martial, was listed.  

In July 2005, the appellant forwarded a copy of a Case Report 
and Directive from the Department of the Army, Army Discharge 
Review Board.  In a May 2005 decision, the Discharge Review 
Board indicated that it had carefully examined the 
appellant's record of service during the period of enlistment 
under review.  It stated that there was full consideration of 
all faithful and honorable service as well as the infraction 
of discipline, the extent thereof, and the seriousness of the 
offense.  The Review Board indicated that it did not condone 
the applicant's misconduct; however, it determined that the 
characterization of service was inequitable.  The Review 
Board found that based upon the circumstances surrounding the 
appellant's AWOL and the fact that the appellant was in entry 
level status at the time, it determined that it would be more 
appropriate to uncharacterize his service.  On an amended DD 
Form 214, the appellant's character of service was listed as 
uncharacterized.  

In accordance with 38 C.F.R. § 3.12(a), if a former service 
member did not die in service, pension, compensation, or 
dependency and indemnity compensation is not payable unless 
the period of service on which the claim is based is 
terminated by discharge or release under conditions other 
than dishonorable.  (38 U.S.C § 101(2)).  A discharge under 
honorable conditions is binding on VA as to character of 
discharge.  

In accordance with 38 C.F.R. § 3.12(b), a discharge or 
release from service under one of the conditions specified in 
this section is a bar to the payment of benefits unless it is 
found that the person was insane at the time of committing 
the offense causing such discharge or release unless 
otherwise specifically provided. (38 U.S.C. § 5303(b)).  
Benefits are not payable where the former service member was 
discharged or released under one of the following conditions: 
(1) As a conscientious objector who refused to perform 
military duty, wear the uniform, or comply with lawful order 
of competent military authorities; (2) by reason of a 
sentence of general court-martial; (3) resignation of an 
officer for the good of the service; (4) as a deserter; (5) 
as an alien during a period of hostilities where it is 
affirmatively shown that the former service member requested 
his or her release; (6) by reason of a discharge under other 
than honorable conditions issued as a result of AWOL for a 
continuous period of at least 180 days.  38 C.F.R. § 3.12(c).

A discharge or release because of one of the offenses 
specified in this paragraph is considered to have been issued 
under dishonorable conditions: (1) Acceptance of an 
undesirable discharge to escape trial by general court-
martial; (2) mutiny or spying; (3) an offense involving moral 
turpitude, includes generally conviction of a felony; (4) 
willful and persistent misconduct; (5) homosexual acts.  
38 C.F.R. § 3.12(d).

An honorable discharge or discharge under honorable 
conditions issued through a board for correction of records 
established under authority of 10 U.S.C. § 1552 is final and 
conclusive on VA.  The action of the board sets aside any 
prior bar to benefits imposed under paragraph (c) or (d) 
under this section.  38 C.F.R. § 3.12(e).

An honorable or general discharge issued on or after October 
8, 1977, by a discharge review board established under 
10 U.S.C. § 1553, sets aside a bar to benefits imposed under 
paragraph (d) but not paragraph (c) of this section provided 
that: (1) the discharge is upgraded as a result of individual 
case review; (2) the discharge is under uniform published 
standards and procedures that generally apply to all persons 
administratively discharged or released from active military, 
naval, or air service under conditions under than honorable; 
and (3) such standards are consistent with historical 
standards for determining honorable service and do not 
contain any provision for automatically granting or denying 
an upgraded discharge.  38 C.F.R. § 3.12(g).

Uncharacterized separations. Where enlisted personnel are 
administratively separated from service on the basis of 
proceedings initiated on or after October 1, 1982, the 
separation may be classified as one of the three categories 
of administrative separation that do not require 
characterization of service by military department concerned.  
In such cases conditions of discharge will be determined by 
VA as follows:  (1) Entry level separation. Uncharacterized 
administrative separations of this type shall be considered 
under conditions other than dishonorable; (2) Void enlistment 
or induction. Uncharacterized administrative separations of 
this type shall be reviewed based on facts and circumstances 
surrounding separation, with reference to the provisions of 
§ 3.14 of this part, to determine whether separation was 
under conditions other than dishonorable; (3) Dropped from 
the rolls.  Uncharacterized administrative separations of 
this type shall be reviewed based on facts and circumstances 
surrounding separation to determine whether separation was 
under conditions other than dishonorable.  (Authority: 
38 U.S.C. § 501(a).  38 C.F.R. § 3.12(k).

The Army Discharge Review Board report is not entirely clear 
as to how the upgraded discharge fits into applicable VA 
regulations.  Although the Review Board cites to the fact 
that the appellant was in entry-level status, neither the 
Discharge Review Board report or the revised DD Form 214 
clearly lists the uncharacterized discharge as an entry-level 
status discharge.  However, it does appear that this may have 
been the intended result.  

Moreover, in accordance with 3.12(g) an honorable or general 
discharge issued on or after October 8, 1977, by a discharge 
review board established under 10 U.S.C. § 1553, sets aside a 
bar to benefits imposed under paragraph (d) but not paragraph 
(c) of this section provided that: (1) the discharge is 
upgraded as a result of individual case review; (2) the 
discharge is under uniform published standards and procedures 
that generally apply to all persons administratively 
discharged or released from active military, naval, or air 
service under conditions under than honorable; and (3) such 
standards are consistent with historical standards for 
determining honorable service and do not contain any 
provision for automatically granting or denying an upgraded 
discharge.  The May 2005 decision seems to have met all the 
criteria listed in this paragraph.  

The Board also considers that the discharge was not in lieu 
of a general court-martial so as to constitute a bar under 38 
C.F.R. § 3.12(c).  Military records in the claims file show 
that the appellant was subject to a special court martial.  
Further, the Board considers that the period of AWOL was well 
under 180 days.  In view of what appears to be the result of 
the Army Discharge Review Board decision, the Board concludes 
that the character of the appellant's discharge does not act 
as a bar to VA benefits. 

At the outset, the Board notes that any procedural defect 
which may have occurred as a result of noncompliance with the 
Veterans Claims Assistance Act of 2000 (VCAA) is rendered 
moot by virtue of the appellant being granted the full 
benefit sought on appeal.  Further, although the RO has not 
conducted a preliminary review of the Army Discharge Review 
Board decision and revised DD 214, there is no resulting 
detriment to the veteran in view of the favorable decision. 


ORDER

Eligibility for VA benefits is warranted.  To this extent, 
the appeal is granted. 




	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


